DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I. the trench closer of Figures 20A-20F;
II. the trench closer of Figures 21A-21B 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 22.

The trench closer of species I includes a single trench-forming device with two downwardly extending members situated on either side of the trench while the closer of species II includes two trench-forming devices and a single downwardly extending member centered over the trench and so lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Michael Morgan on 1/20/2022 a provisional election was made with traverse to prosecute the invention of species I, claims 1-19, 22-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The abstract of the disclosure is objected to because “Described herein are…” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 23 sets forth “a mounting arm” in line 2. However, it is unclear how this mounting arm relates to the mounting arm already set forth in independent claim 22 from which claim 23 depends. Specifically, it is unclear if these mounting arms are one and the same or two different mounting arms altogether. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holgersson WO 2009102277 A1.

Independent Claim 1: Holgersson discloses a trench closer for a fertilizer applicator comprising, 
5a bar (toolbar, not shown, for connection at 6) capable of moving through a field transverse to a direction of travel; 
a fertilizer applicator (2, please note: it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed, in this case as an fertilizer applicator, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, Holgersson’s apparatus is capable of applying fertilizer the claim is fully anticipated.) connected to the bar for forming a trench in soil, wherein the fertilizer applicator comprises a coulter (8), a knife, or a coulter and a knife; and 
a trench closer (26) disposed behind the fertilizer applicator in the direction of travel and connected to the fertilizer applicator or the bar, wherein the trench closer is not a 10disk that rolls in a direction of travel, as per claim 1.
  
Dependent Claims 2-5, 12-13: Holgersson further discloses wherein the trench closer comprises a horizontal member (22) connected by a mounting arm (4) to the fertilizer applicator or to the bar (toolbar, not shown, at 6), a first downwardly extending member (left-side 28) attached to the horizontal member on a first side of the 15trench, as per claim 2;

wherein a top of the first downwardly extending member (left-side 28) and the bottom of the first downwardly extending member are a same distance from a vertical plane of the trench in a direction of travel (as seen in Figs. 1-2), as per claim 4;
25wherein a top of the first downwardly extending member (left-side 28) and a top of the second downwardly extending member (right-side 28) are a same distance from each other as a distance between a bottom of the first downwardly extending member and a bottom of the second downwardly extending member (seen in Figs. 1-2), as per claim 5;
wherein a top of the first downwardly extending member (left-side 28) is disposed forward of a bottom of the first downwardly extending member in a direction of travel (seen in Figs. 3-4), as per claim 12;
30wherein a top of the first downwardly extending member (left-side 28) is disposed forward of a bottom of the first downwardly extending member in a direction of travel, a top of the second downwardly extending member (right-side 28) is disposed forward of a bottom of the second downwardly extending member in a direction of travel (seen in Figs. 3-4), as per claim 13.

Claim(s) 1-3, 6-11, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sievers DE 322713 C.

Independent Claim 1: Sievers discloses a trench closer for a fertilizer applicator comprising, 

a fertilizer applicator (5) connected to the bar for forming a trench in soil, wherein the fertilizer applicator comprises a coulter, a knife (5), or a coulter and a knife; and 
a trench closer (horizontal member seen below, 6, 3, 7) disposed behind the fertilizer applicator in the direction of travel and connected to the fertilizer applicator or the bar, wherein the trench closer is not a 10disk that rolls in a direction of travel, as per claim 1.

    PNG
    media_image1.png
    478
    412
    media_image1.png
    Greyscale

Dependent Claims 2-3, 6-11, 14-19: Sievers further discloses wherein the trench closer (horizontal member seen below, 6, 3, 7) comprises a horizontal member (seen in the figure above) connected by a mounting arm (seen in the figure above) to the fertilizer applicator or to the bar, a first downwardly extending member (left-side 7) attached to the horizontal member on a first side of the 15trench, as per claim 2;
a second downwardly extending member (right-side 7) attached to the horizontal member (seen in the figure above) on a second side of the trench opposite the first side, as per claim 3;

wherein a top of the first downwardly extending member (left-side 7) and a top of the second downwardly extending member (right-side 7) are at a greater distance from each other as a distance between a bottom of the first downwardly extending member and a bottom of the second downwardly extending member (as seen in Figs. 2-3), as per claim 7;
wherein a front edge of the first downwardly extending member (left-side 7) is at a greater distance from a vertical plane of the trench in a direction of travel from a back edge of the first downwardly extending member (see Fig. 2), as per claim 8;
10wherein a front edge of the first downwardly extending member (left-side 7) and a front edge of the second downwardly extending member (right-side 7) are at a greater distance from each other as a distance between a back edge of the first downwardly extending member and a back edge of the second downwardly extending member (as seen in Fig. 2), as per claim 9;
wherein a front edge of the first downwardly extending member (left-side 7) is at a greater distance from a vertical plane of the trench in a direction of travel from a back edge of the first downwardly extending member (see Figs. 1-3), as per claim 10;
20wherein a front edge of the first downwardly extending member (left-side 7) and a front edge of the second downwardly extending member (right-side 7) are at a greater distance from each other as a distance between a back edge of the first downwardly extending member and a back edge of the second downwardly extending member (seen in Fig. 2), as per claim 11;

wherein a top of the first downwardly extending member (left-side 7) is disposed forward of a bottom of the first downwardly extending member in a direction of travel (seen in Fig. 1), a top of the second downwardly extending member (right-side 7) is disposed forward of a bottom of the second downwardly extending member in a direction of 10travel (seen in Fig. 1), as per claim 15;
wherein a top of the first downwardly extending member (left-side 7) is disposed forward of a bottom of the first downwardly extending member in a direction of travel (see Fig. 1), as per claim 16;
wherein a top of the first downwardly extending member (left-side 7) is disposed forward of a bottom of the first downwardly extending member in a direction of travel, a top of the second downwardly extending member (right-side 7) is disposed forward of a bottom of the second downwardly extending member in a direction of 20travel (seen in Fig. 1), as per claim 17;
wherein a top of the first downwardly extending member (left-side 7) is disposed forward of a bottom of the first downwardly extending member in a direction of travel (seen in Fig. 1), as per claim 18;
wherein a top of the first downwardly extending member (left-side 7) is disposed forward of a bottom of the first downwardly extending member in a direction of travel, a top of the second downwardly extending member (right-side 7) is disposed forward of a bottom of the second downwardly extending member in a direction of 30travel (seen in Fig. 1), as per claim 19.

Claim(s) 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geron FR 1528754 A.

Independent Claim 22: Geron discloses an application unit comprising, 
a bar (2) capable of moving through a field transverse to a direction of travel;  
5a coulter disc (1) connected to a mounting arm (5) that is connected to the bar for forming a trench in soil; and 
a trench closer (6, 9) disposed behind the coulter disc in the direction of travel and connected to the mounting arm or the bar, wherein the trench closer is not a disk that rolls in a direction of travel, as per claim 22.
  
Dependent Claims 23-25: Geron further discloses wherein the trench closer (6, 9) comprises a horizontal member (6) connected by a mounting arm (5) to the application unit or to the bar (2), a first downwardly extending member (left-side 9) attached to the horizontal member on a first side of the trench, as per claim 23;
a second downwardly extending member (right-side 9) attached to the horizontal member (6) on a second side of the trench opposite the first side, as per claim 24;
20wherein a top of the first downwardly extending member (left-side 9) and the bottom of the first downwardly extending member are a same distance from a vertical plane of the trench in a direction of travel (seen in Figs. 2-3), as per claim 25.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 21, 2022